DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The line numbers used in this section refer to the line counts of the individual paragraphs.
The disclosure is objected to because of the following informalities:
In paragraph [0038], page 10, line 2, "one side of region 30" should read -- one side of region 310 -- in accordance with the additional context “… towards the other side of region 310”.
Appropriate correction is required.
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 7 and 8 are objected to because of the following informalities:  
Claim 7, line 3, and claim 8, line 5, “one of the selectable options” should be -- one of the one or more selectable options --, according to claim 6, line 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, line 5, and claim 20, line 4, recite the limitation “the previously selected category”.  There is insufficient antecedent basis for this limitation in the claim.  Prior to the use of this language, there is a recitation of “a new selection of a category of the plurality of categories” in claims 11 and 20, and there is also a recitation of “a selection of a category of the plurality of categories” in claims 1 and 12.  The limitation of “the previously selected category” can be interpreted as referring to either instance.  For examination purposes, this limitation is interpreted as referring to “a new selection of a category of the plurality of categories”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire et al. (US 2019/0346930; hereinafter Beaurepaire).
claim 1, Beaurepaire discloses: a vehicle infotainment system comprising: (para. [0034], lines 1-4: A "navigation unit" is equivalent to a navigation processor and display in a vehicle.)
a display screen (Fig. 3, elements 301 and 303, and para. [0009], lines 1-8) for displaying a plurality of applications; (Para. [0009], line 2: The apparatus includes a mapping application user interface.  Para. [0086], lines 5-8: The display provides a contextual menu involving support from various applications.  Para. [0096], lines 12-17: The user is provided with an experience of accessing map based applications (plural).) and
a controller communicatively coupled to the display screen, wherein the controller is configured to: (Fig. 1, element 101, Fig. 11, element 1100, and para. [0009], lines 1-19: A processor and a memory are configured to output to a display.)
display an application on the display screen, (para. [0006], lines 1-5: A mapping application is displayed on a divided display screen.) wherein the application is divided into a first display region, and a second display region; (Fig. 3, elements 301 and 303, and para. [0006], lines 3-5: The display includes a first and a second display area/region.)
display a plurality of categories on the first display region; (Fig. 3, element 303 (Interaction Area), and para. [0006], lines 5-11: The second display area displays a plurality of categories for filtering a plurality of geographical objects (points of interest).  The second display area with plurality of categories of Beaurepaire is analogous to the first display region.)
receive a selection of a category of the plurality of categories; (para. [0010], lines 1-6: An input gesture (from a user) causes selection of one of the plurality of categories.) and
display, on the second display region, a plurality of selectable points of interest associated with the selected category. (Fig. 3, element 301 (2.5D Map View), Fig. 5, all elements within element 501, para. [0006]: lines 11-17, and para. [0010], lines 4-15:  A user selection of one of the plurality of categories causes the first display area to display geographical objects (points of interest) associated 
Regarding claim 2, Beaurepaire discloses: The vehicle infotainment system in accordance with Claim 1, wherein the application is a navigation application, (para. [0046], lines 9-22, and para. [0048], lines 1-3: The mapping application generates navigational data in the form of point-to-point routing (i.e. a navigation application).) and wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to display a map in the second display region. (Para. [0046]: lines 21-22: A route (navigational map) is displayed.  Fig. 3, element 301 (2.5D Map View), and para. [0006], lines 11-17: Maps are displayed on a first display area.  The second display region is analogous to the first display area of Beaurepaire.)
Regarding claim 3, Beaurepaire discloses: The vehicle infotainment system in accordance with Claim 2, wherein the controller (Fig. 11 and para. [0009], lines 4-7) is further configured to receive from a user a selection of one of the plurality of selectable points of interest.  (para. [0068]: lines 14-25: A single point of interest is selected from among a plurality of points of interest.)
Regarding claim 4, Beaurepaire discloses: The vehicle infotainment system in accordance with Claim 3, wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to: 
display a travel route on the second display region; (Para. [0046]: lines 21-22: A travel route is displayed.  Fig. 3, element 301 (2.5D Map View), and para. [0006], lines 11-17: Maps are displayed on a first display area, and the second display region is analogous to the first display area of Beaurepaire.) and 
adjust the displayed travel route based on the selected point of interest. (para. [0046]: lines 13-22: A route to display is selected (adjusted) based on a point of interest being selected as a destination.)
claim 11, Beaurepaire discloses: The vehicle infotainment system in accordance with Claim 1, wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to: 
receive a new selection of a category of the plurality of categories; (para [0070], lines 5-12: The user slides their selection to a different point of interest category.) and 
remove, from the display in the second display region, (Fig. 3, element 301 (2.5D Map View)) the plurality of selectable points of interest associated with the previously selected category; (para [0070], lines 5-12, Fig. 8A, Fig. 8B: When a user changes selection, the points of interest from Fig. 8A are all changed (removed) in the resulting display in Fig. 8B.) and 
add, to the display in the second display region, (Fig. 3, element 301 (2.5D Map View)) a new plurality of selectable points of interest associated with the newly selected category. (para [0070], lines 5-12, Fig. 8A, Fig. 8B: When a user changes selection, the points of interest in Fig. 8B are all newly added in comparison to prior to making a new selection, as shown in Fig. 8A.)
Regarding claim 12, Beaurepaire discloses: … a touchpad … (para. [0045], lines 1-12: The display may be a touch screen, or a touch pad may be used as an input device.)
As for the remaining limitations of claim 12, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding claim 13, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding claim 14, the claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding claim 15, the claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding claim 20, the claim recites analogous limitations to claim 11 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Raab et al. (US 10,274,333; hereinafter Raab).
Regarding claim 5, Beaurepaire discloses: the vehicle infotainment system in accordance with Claim 3, wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to display a … display region associated with the application, (para. [0006], lines 1-5: A mapping application is displayed on a divided display screen.) wherein the … display region displays information associated with the selected point of interest. (Fig. 10 and para. [0076]: lines 1-9: Information corresponding to a selected point of interest is displayed in the form of actionable items.)
Beaurepaire does not disclose: … a third display region … the third display region …
Raab, in the same field of endeavor, teaches: … wherein the controller (col. 2, lines 13-14) is further configured to display a third display region associated with the application, (Fig. 9B, element 970, and col. 17: lines 61-col. 18, line 1: The display includes a third portion (display area) showing information related to a point of interest and navigation guidance.) wherein the third display region displays information associated with the selected point of interest. (col. 18: lines 13-16: Various types of information are displayed in the third portion of the display screen, pertaining to a selected point of interest.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller, the display region associated with the application, and the display region displays information associated with the selected point of interest of Beaurepaire with the third display region of Raab for the benefit of a feature-rich navigation and guidance experience for points of interest (i.e. three informational displays) due to the availability of supporting data obtained through an advanced communication infrastructure, as taught by Raab.  (Raab: col. 2, lines 4-9:  Improvements to an in-vehicle navigation service a provided by the invention of Raab by way of the use of satellite and terrestrial communication systems to offer users wide 
Regarding claim 10, Beaurepaire discloses: the vehicle infotainment system in accordance with Claim 2, wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to: 
display, in the second display region, … (Fig. 3, element 301 (2.5D Map View), and para. [0006], lines 1-5)
… display the … route. (para. [0046]: lines 9-22: A travel route is displayed in the map region of the display (Fig. 3, element 301 (2.5D Map View).)
Beaurepaire does not disclose: … a plurality of routes; 
receive a user selection of one of the routes of the plurality of routes; and 
display the selected route.
Raab, in the same field of endeavor, teaches: … wherein the controller (col. 2, lines 13-14) is further configured to: 
display, in the … display region, a plurality of routes; (Fig. 7, elements 702, 704, and 706, and col. 15: 43-48: A user is presented with a travel diagram containing a plurality of travel route choices.  Since the user makes a selection of a routes from the plurality of routes (col. 15: lines 48-54), the travel diagram must be displayed to the user.)
receive a user selection of one of the routes of the plurality of routes; (col. 15: lines 48-54: The user selects a route from among the plurality of travel routes, wherein the selected route is used as navigation data.)  and 
display the selected route. (col. 16: lines 21-14: The selected travel route (preferred navigation data) is graphically displayed on a display screen.)
 controller, and the second display region displaying a route of Beaurepaire with the display, in the … display region, a plurality of routes, the receive a user selection of one of the routes of the plurality of routes, and the display the selected route of Raab for the benefit of a flexible and effective navigation and guidance experience for points of interest (i.e. multiple, accurate route choices) due to the availability of supporting data obtained through an advanced communication infrastructure, as taught by Raab.  The advanced communication infrastructure provides detailed geographical information pertaining to a point of interest, which allows several possible navigation route options to be displayed simultaneously to a user.  Being providing with multiple route choices and being able to select a shortest and/or fastest route assists a user in reaching a destination (selected point of interest) in less time.  One of ordinary skill in the art would be motivated to include displaying and selection of multiple route choices in order to reduce a user’s travel time, improving the driving experience.  (Raab: col. 1, line 65-col. 2, line 9:  Improvements to an in-vehicle navigation service a provided by the invention of Raab by way of the use of satellite and terrestrial communication systems to offer users wide geographic coverage and a more flexible, effective, and/or feature-rich navigation and guidance experience.  Col. 2, lines 15-29: The detailed information provided by the communication network is used to create multiple route choices that help a user to more quickly reach a selected point of interest as a destination, when selecting the desired route from among the choices presented.)
Regarding claim 16, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding claim 19, the claim recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.
Claims 6-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Raab, as applied to claims 5, 10, 16, and 19 above, and further in view of Liu et al. (US 2017/0219367; hereinafter Liu).
Regarding claim 6, Beaurepaire in view of Raab discloses: the vehicle infotainment system in accordance with Claim 5, wherein the controller (Beaurepaire: Fig. 11 and para. [0009], lines 1-8) is further configured to display, in the third display region, (Raab: Fig. 9B, element 970, and col. 17: lines 61-col. 18, line 1: The display includes a third portion (display area) showing information related to a point of interest and navigation guidance.  Col. 18: lines 13-16: Various types of information are displayed in the third portion of the display screen, pertaining to a selected point of interest.) one or more selectable options associated with the selected point of interest, … the one or more selectable options … (Beaurepaire: Fig. 10, and para. [0076]: 1-9: The displayed options associated with a point of interest are actionable (selectable).)
The same motivation as described in claim 5 above for combining Beaurepaire with Raab applies to claim 6.
Beaurepaire in view of Raab does not disclose: … wherein when selected the one or more selectable options activate one or more functions of the application.
Liu, the same field of endeavor, teaches: … wherein the controller (Fig. 20, element 1100 (Controller) and para. [0273], lines 1-2) is further configured to display, in the … display region, one or more selectable options associated with the selected point of interest, (para. [0348], lines 5-9, para. [0242], lines 9-13: Selectable service content operations associated with a point of interest are displayed to a user, including the options of making a phone call and path finding.) wherein when selected the one or more selectable options activate one or more functions of the application. ([0242], lines 9-13, and para. [0243], lines 1-3: A path finding/navigation operation is performed in response to a user selecting a map icon in the displayed service content pertaining to a point of interest.)
 controller, and display, in the third display region, one or more selectable options associated with the selected point of interest of Beaurepaire in view of Raab with the when selected the one or more selectable options activate one or more functions of the application of Liu for the benefit of saving the user time in selecting features associated with a point of interest when applying technology that efficiently and automatically presents relevant point of interest information to a user and automatically executes corresponding functions, as taught by Liu. (Liu: para. [0002], lines 4-7, para. [0005], lines 1-2, and para. [0065], lines 1-4).
Regarding claim 7, Beaurepaire, in view of Raab, in further view of Liu discloses: the vehicle infotainment system in accordance with Claim 6, wherein the controller (Beaurepaire: Fig. 11 and para. [0009], lines 1-8) is further configured to place a call to the selected point of interest in response to the user activating one of the selectable options. (Liu: para. [0242], lines 9-13: A phone call is executed in response to a user input of selecting informational options available for point of interest (service content).)
The same motivation as described in claim 6 above for combining Beaurepaire and Raab with Liu applies to claim 7.
Regarding claim 8, Beaurepaire, in view of Raab, in further view of Liu discloses: the vehicle infotainment system in accordance with Claim 6, wherein the controller (Beaurepaire: Fig. 11 and para. [0009], lines 1-8) is further configured to: 
display a travel route on the second display region; (Beaurepaire: para. [0046]: lines 9-22: A travel route is displayed in the map region of the display (Fig. 3, element 301 (2.5D Map View).) and
 add the selected point of interest as a stop on the travel route (Raab: col. 3, lines 29-38, and col. 15, lines 43-54: Navigation guidance is provided to a destination in response to a user selecting a point of interest as the destination.) in response to the user activating one of the selectable options. 
The same motivation as described in claim 10 above for combining Beaurepaire with Raab applies to claim 8.
The same motivation as described in claim 6 above for combining Beaurepaire and Raab with Liu applies to claim 8.
Regarding claim 17, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire in view of Mikhaylov et al. (US 2020/0012389; hereinafter Mikhaylov).
Regarding claim 9, Beaurepaire discloses: the vehicle infotainment system in accordance with Claim 3, wherein the controller (Fig. 11 and para. [0009], lines 1-8) is further configured to: 
receive a user input … (para. [0068]: lines 14-25)
… and
display the determined point of interest as the selected point of interest. (para. [0046]: lines 13-22: A route is displayed based on a determined (user selected) point of interest.)
Beaurepaire does not disclose: … 
receive a user input including a horizontal direction; determine which of the plurality of selectable points of interest is next in that horizontal direction; …
Mikhaylov, in the same field of endeavor, teaches: … wherein the controller (para. [0032]: lines 1-5) is further configured to: 
receive a user input including a horizontal direction; (para. [0039], lines 1-3: A right or left horizontal finger swipe is detected from the user interaction with the touchscreen.)
determine which of the plurality of selectable points of interest is next in that horizontal direction; (para. [0144], lines 1-12, and para. [0145], lines 1-7: A point of interest is effectively selected (becomes the in-focus point of interest) based on a finger swipe across the map screen towards the next point of interest.)
and display the determined point of interest as the selected point of interest. (para. [0016], lines 1-7, and para. [0042], lines 1-7: An “in-focus” point of interest effectively means that the point of interest is selected, and it is visually distinguished from other points of interest in a display, including altering route guidance and offering options for the in-focus point of interest.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller, the plurality of selectable points of interest, and the display the determined point of interest as the selected point of interest of Beaurepaire with the receive a user input including a horizontal direction and the determine which of the plurality of selectable points of interest is next in that horizontal direction of Mikhaylov for the benefit of reducing the attention span times required from the user for interacting with the vehicle system (i.e. less distracted driving) (Mikhaylov: para. [0016], lines 1-8, and para. [0021], lines 7-12) due to utilizing a process that ultimately automatically selects a point of interest and presents the associated navigation features.  (Mikhaylov: para. [0144], lines 1-12: An “in-focus” point of interest, made in-focus by a finger swipe has been effectively selected, and navigation features are automatically presented for an in-focus point of interest (Para. [0042], lines 1-7).  This reduces the amount of time that the user spends dealing with operating a navigation system). 
Regarding claim 18, the claim recites analogous limitations to claim 9 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Wild et al. (US 2015/0286393) teaches a second operating area generated with content in response to a first operating area selection on a display.
Yang et al. (US 2016/0077652) teaches primary and auxiliary visual interfaces with multiple applications, a selection menu on the first screen, and multiple applications on multiple screens.
Os et al. (US 2002/0093539) teaches a primary menu user interface generating adjacent sub-menu interfaces.
Tian et al. (US 2016/0125655) teaches swiping a display to change the points of interest that are displayed.
Yasutake et al. (US 2011/0205169) teaches recognition of various touch pad finger movements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/M.B./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/18/2021